DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This Non-Final Office action is in reply to the communications filed on 03 February 2022.
Claims 1, 8, and 15 have been amended.
Claims 1-20 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abhyanker (US 2007/0233582 A1) in view of Compton et al (US Patent #7,702,545 B1) in view of Friend et al (US 2001/0032165 A1).
Claims 1, 8 and 15: Abhyanker discloses a method, a non-transitory machine-readable storage medium and a system comprising: one or more computer processors; one or more computer memories; a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations for implementing an interactive graphical user interface for organizing a new meet-up, the operations comprising (see P[0287]): 
receiving listing data, the listing data including information about items listed on a network-based publication system and geographic locations associated with the items (see P[0008]: displaying, in a geo-spatial environment, a series of pushpins each indicating the garage sale and/or the flea market for each physical location contemporaneously having the garage sale and/or the flea market. Furthermore, the method may include generating a searchable database of each item being exposed in the garage sale and/or the flea market based on a category, a type, a location and/or a description criteria. P[0073]), 
receiving meet-up data, the meet-up data including information about scheduled meet- ups (see P[0073]: The publish link 118 may enable the registered user to publish items as being sellable, viewable, and/or transactable to a set of neighbors within a distance away from each of the registered users. The schedule the sale option 120 may enable the registered user to schedule the date and/or time of the next sale associated with a created garage. The garage representation 122 may represent the items listed in the garage for sale by the registered user); 
receiving event location data, the event location data including information about event locations available for hosting the new meet-up, based on a receiving a designation of a geographical area (see P[0075]: location of garage sale) , 
causing a display of the interactive user interface on the client device, the interactive graphical user interface including a display of a map corresponding to the designated geographical area, interactive graphical user interface elements associated with a subset of the items having sellers associated with geographical locations within the geographical area (see P[0076]: The garage sale 202A-N may be a location presentation of the garage sale in the map within the neighborhood. The visualization 204 may display the garage sale and/or the flea market as tables visually placed adjacent to each other in the neighborhood environment enabling the user to participate. The sales option 206 may provide the user with map based information associated with the location of a garage sale event in the neighborhood. The flea market 208 may provide the user to associate with the location of the garage sale in accordance with the based information), 
and interactive graphical user interface elements associated with the scheduled meet-ups (see P[0013]: The system may further include a map module to simultaneously display, in a geo-spatial environment, a series of pushpins each indicating a garage sale and/or a flea market for each physical location contemporaneously having the garage sale and/or the flea market).
Abhyanker teaches generating an invitation comprising a message that identifies: an event location within the inclusion zone, each item of the subset of the items, and a link to a corresponding listing for each item of the subset of items (see P[0094]: the flyer announcing the garage sale and/or the flea market may be distributed (e.g., the distributing the flyer may be conducted through the electronic communications and/or through a direct postal mail communication automatically generated based on a content, day and/or time of the garage sale and/or the flea market) to each resident within the threshold radius away from the garage sale and/or the flea market). However, Abhyanker does not expressly disclose the following limitations but Compton teaches a method and system for facilitating the exchange of goods and services at a local level where receiving a selection of a location and a designation of an inclusion zone via the interactive graphical user interface; identifying sellers associated with a subset of the items that are associated with locations that fall within the inclusion zone that is identified via the interactive user interface;  and based on a receiving of a selection of a location and a designation of an inclusion zone via the interactive graphical user interface in response to identifying the sellers, causing the invitation to be sent to the sellers associated with the subset of the items that are associated with locations that fall within the inclusion zone ((see Fig. 3: user views items for sale by at his/her preferred location, the buyer and seller meet up to exchange goods, therefore the invitee is related to items listed within the included locations. Col. 9 lines 49-55:  a link is provided which allows the user to notify the seller that the user is interested in purchasing the item. For example, the link may cause an e-mail or other electronic notification to be sent to the seller. The buyer and seller may then agree on a suitable time and place to meet (e.g., where multiple common exchange locations have been identified) and complete the transaction)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the method and system of organizing an event of Abhyanker, inviting users associated with listings in a specified area as taught by Compton for the motivation of a simple and easy system of connecting sellers and buyers to an exchange event (Compton, col. 1 lines 41-45).
Abhyanker and Compton do not expressly disclose, “the inclusion zone comprising a subarea of the geographical area within a selected distance of the location” but Friend which discloses an analogous method and system of connecting buyers and sellers, teaches, the inclusion zone comprising a subarea of the geographical area within a selected distance of the location (see P[0078]: a user might wish to limit their searching to vendors or buyers within a certain radius of the users' location. Accordingly, a further set of data fields allows the user to identify a geographical radius within which the search is to be conducted. The user might search for offers to sell or requests for quote "within" a radius, i.e., 5 miles, 10 miles, 100 miles, or defaulting to anywhere, of a "city" within a "state". Once the user has identified the search parameters, a "go" button launches the search of the database for offers to sell or requests for quote that satisfy the users' search criteria).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Abhyanker and Compton with the system and method of a designation of an inclusion, the inclusion zone comprising a subarea of the geographical area within a selected distance of the location as taught by Friend because it would “enable the user to gain an immediate impression of the scope of the market for that particular commodity” (Friend, [0015]).
Claims 2, 9 and 16: The combination of Abhyanker, Compton and Friend discloses the claimed invention as applied to claims 1, 8 and 15. Abhyanker further discloses wherein activation of one of the interactive graphical user interface elements associated with the subset of the items causes information about a corresponding listing of an item to be presented in a listings portion of the interactive graphical user interface user interface (see P[0072]: The electronics option 112 may enable the user to view any electronics which may be listed by the registered user of the garage for sale in the garage representation 122).  
Claims 3, 10 and 17: The combination of Abhyanker, Compton and Friend discloses the claimed invention as applied to claims 1, 8 and 15. Abhyanker further discloses wherein activation of one of the interactive graphical user interface elements associated with previously-scheduled meet-ups cause information about a schedule associated a corresponding meet-up of the previously-scheduled meet-ups to be presented in a meet-ups portion of the interactive graphical user interface (see P[0081]: The registered user may click on the option to see the details of various sales schedules listed in the garage sale). Examiner notes that art is applied in light of the 112 2nd paragraph rejection above.
Claims 4, 11 and 18: The combination of Abhyanker, Compton and Friend discloses the claimed invention as applied to claims 1, 8 and 15. Abhyanker further discloses wherein the graphical user interface further includes a display of interactive graphical user interface elements associated with the event locations (see P[0100]: The system may also include the search module 408 to generate a database of each item being exposed in the garage sale and/or the flea market based on a category, a type, a location and a description criteria).
Claims 5, 12 and 19: The combination of Abhyanker, Compton and Friend discloses the claimed invention as applied to claims 4, 11 and 18. Abhyanker further discloses wherein an activation of one or more of the interactive graphical user interface elements associated with the event locations causes information about the event location to be displayed in a locations portion of the interactive graphical user interface (see fig. 3, P[0081]: The registered user may click on the option to see the details of various sales schedules listed in the garage sale).  
Claims 6, 13 and 20: The combination of Abhyanker, Compton and Friend discloses the claimed invention as applied to claims 4, 11 and 18 respectively. Abhyanker further discloses wherein an activation of one of the interactive graphical user interface elements associated with the event locations causes the corresponding inclusion zone to be depicted on the map (see P[0079]: a neighborhood garage sale option 306.Fig. 3 P[0080]: The neighborhood garage sale option 306 may provide the user with the information of list of garage sales in the neighborhood. P[0081]).  
Claims 7 and 14: The combination of Abhyanker, Compton and Friend discloses the claimed invention as applied to claims 6 and 13 above. Compton further teaches wherein the graphical user interface further includes an interactive user interface element for causing an invitation to be sent to sellers of a subset of the items that are included in the inclusion zone (see at least col. 2 lines 1-8, col. 7 lines 30-32: buyers and sellers that are invited to exchange items (exchange event) are matched based on the mutual exchange locations (address)).

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jung et al (US 20060178180 A1) describes a method of conducting virtual world transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629